Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Tina G. Yin Sowatzke on May 25, 2021.

The application has been amended as follows: 
	4.1. In claim 1:

(support is found in paragraphs [0121] and [0201] of the Published Application US 2018/0066208, hereinafter “Published Application”]
	       b) line 6, “10” has been replaced with --5--
(support is found in paragraph [0099] of the Published Application]
	      c) line 6, the phrase --, based on the weight of the pressed solid detergent composition, -- has been added after “anionic surfactant”
(support is found in paragraph [0099] of the Published Application]
                   d) line 7, “55” has been replaced with --80--
(support is found in paragraph [0111] of the Published Application]
                    e) line 7, the phrase --, based on the weight of the pressed solid detergent composition, -- has been added after “alkaline source”
(support is found in paragraph [0099] of the Published Application]
	       f) after line 10, the following has been added:
--wherein the solid anionic surfactant comprises an alpha olefin sulfonate or alkylbenzene sulfonate;--
(support is found in Table 3 and paragraphs [0205] and [0206] of the Published Application].
	4.2. In claim 4, line 2, “70” has been replaced with --85--
(support is found in paragraph [0111] of the Published Application].
	4.3.  Claim 6 has been replaced with the following:

	4.4. Claim 7 has been replaced with the following:
	--Claim 7:   The method of claim 1, wherein the anionic surfactant further comprises fatty alcohol sulfate, alkylsulfate, sulfosuccinate, sulfated alkylphenol, alkylether sulfate, or a mixture of two or more thereof.--
	4.5. Claim 8 has been replaced with the following:
	--Claim 8:    The method of claim 1, wherein the anionic surfactant comprises the alpha olefin sulfonate and the alkylbenzene sulfonate.--
	4.6. Claims 9 and 15-21 have been cancelled.
	4.7. In claim 14:
	        a) line 5, “sequestrant and/or chelating agent,” has been replaced with 
--sequestrant,--
     	        b) line 6, “and/or” after “fragrance” has been deleted
                     c) line 6, “modifier or” has been replaced with --modifier,--
                     d) line 6, “or” after “cationic surfactant,” has been deleted
                     e) line 7 (last line), “or coupler” has been deleted.
	4.8. In the specification on page 31, line 25 (5th line from the last line), “Application Serial No. 12/977,340” has been replaced with --No. 8,748,364--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The rejection of claims 1, 3-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the previous office action  is withdrawn in view of Applicant’s amendment.  
	The claims in their present amended forms have overcome Blattner, the closest prior art of record, because the proportions of the alkaline source in Blattner are outside the scope of the present claims. Dotzauer et al. (US 2015/0133357), the newly found art, teaches a detergent composition (see paragraph [0012]) which comprises 0-20 wt% polymer system, 50-99 wt% alkalinity source, 0-15 wt% nonionic surfactant and 0-20 wt% water (see Table 1), wherein the alkalinity source comprises alkali metal carbonate and/or alkali metal hydroxide (see paragraph [0048]), and can also include additional surfactants like anionic surfactants (see paragraph [0164]), for example, aromatic sulfonates (see paragraph [0204]); and can be provided as a compressed powder (see paragraph [0239]). The solid composition can be diluted through dispensing equipment (see paragraph [0242]). Dotzauer, however, fails to disclose a method of adjusting a dispense rate of the compressed composition in the manner as those recited in the present claims, in particular, wherein the modifying of the concentration of the solid anionic surfactant decreases the dispense rate of the pressed solid detergent composition. In addition, Applicant has shown in Figure 3 that the incorporation of about 1 wt% to about 5 wt% of the recited anionic surfactants decreases the dispense rate of the compressed detergent composition when compared to a solid composition that is extruded and with no anionic surfactant. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






                                                                              /LORNA M DOUYON/                                                                               Primary Examiner, Art Unit 1761